An unpub|ish

SuPnEMs Coum

OF

NEVADA

CLEFIK’S ORDER

fOl~l947

-1®»

ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

CURTIS L. DoYLE, No. @5030

Appellant,

vs. 

SHANI)A MARIE HARTNELL, F E E“ E 

R@SP°“‘*@“** JuL 2a 2014
CLE‘§I§ACIE
“¥ DEl*l.lTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on February 25, 2014,

without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal 'l`o date, appellant has not,paid the
filing fee or otherwise responded to this court’s notice Accordingly, cause
appearing, this appeal is dismissed.

lt is so OR.DER.ED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY: L&[]lg‘g l !MNI£

cc: Hon. Gayle Nathan, District Judge
Curtis L. Doyle

Shanda l\/larie Hartnell

Eighth District Court Clerk

/4~~245.2!.,